Citation Nr: 0630888	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition of the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to bilateral pes planus.

6.  Entitlement to service connection for a hip disability, 
claimed as secondary to bilateral pes planus.

7.  Entitlement to service connection for a leg condition, to 
include varicose veins, claimed as secondary to bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughters


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The veteran, his wife, and his daughters testified before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
the hearing was prepared and associated with the record.  
Additional evidence was added to the record in conjunction 
with the hearing.  The veteran signed a waiver that allows 
the Board to consider the evidence in the first instance 
without referring the case back to the Agency of Original 
Jurisdiction.  See 38 C.F.R. § 20.1304 (2006). 




FINDINGS OF FACT

1.  In a rating decision of March 1952, the RO denied service 
connection for bilateral pes planus.  Rating decisions issued 
in April 1996, May 1996, and October 2002 determined that new 
and material evidence had not been submitted to reopen the 
claim.

2.  The evidence received since the October 2002 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for pes planus.

3.  In a rating decision of April 1996, the RO denied service 
connection for a skin condition of the feet and for hearing 
loss.  A rating decision issued in October 2002 determined 
that new and material evidence had not been submitted to 
reopen the claims.

4.  The evidence received since the October 2002 decision is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for a skin condition of the feet and for hearing loss.

5.  Tinnitus was not manifest during service and is not 
etiologically related to an incident of service; an organic 
disease of the nervous system was not manifest within one 
year of separation from service.

6.  The claimed back disability is unrelated to a service-
connected disability.

7.  The claimed hip disability is unrelated to a service-
connected disability.

8.  The claimed leg disability and varicose veins are 
unrelated to a service-connected disability.




CONCLUSIONS OF LAW

1.  The March 1952, April 1996, May 1996, and October 2002 RO 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a skin 
condition of the feet.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

5.  Tinnitus was not incurred in or aggravated by service, 
nor can an organic disease of the nervous system be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  A back disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  

7.  A hip disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  

8.  A leg disability, to include varicose veins, is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the instant claim was received in June 
2004, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in July 2004 instructed 
the veteran regarding the evidence necessary to substantiate 
his claim and requested that he identify supporting evidence.  
The letter explained that the claims for pes planus, a skin 
condition of the feet and hearing loss had been previously 
denied and that new and material evidence was necessary to 
reopen those claims.  It also discussed the law regarding new 
service connection claims and apprised the veteran of the 
evidence necessary to support his new claims.  The veteran 
was told how VA would assist him in obtaining evidence 
supportive of his claims, and which evidence VA was 
responsible for obtaining.  The letter also indicated what 
evidence had been received and asked the veteran to provide 
any evidence that was in his possession.  This letter 
predated the RO's adjudication of the veteran's claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, prior to adjudication of the claims, 
but was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal until the RO sent a letter to 
the veteran in April 2006.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). In that regard, as the 
Board concludes below that the appeals will be denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That decision held, in 
essence, that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, as well as 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
In this case, the RO's letter dated in July 2004 provided the 
veteran with the requisite notice.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been associated with the record.  The veteran and his family 
testified before the undersigned at a hearing in May 2006.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  



	Pes Planus

The RO denied service connection for pes planus in a March 
1952 rating decision.  It determined that pes planus was 
noted at induction, and that there was no evidence of 
permanent aggravation during service.  

The evidence at the time of the March 1952 rating decision 
consisted of the veteran's service medical records, which 
disclose that third degree pes planus with calluses was 
diagnosed upon pre-induction physical examination in November 
1950.  

An August 1951 orthopedic clinic consultation report 
indicates that the veteran had pain and calluses on both 
feet.  He reported that he had suffered from such symptoms 
for eight years.  The provider indicated that the veteran had 
done no work since he got into the Army.  He recommended 
whirlpool baths, arch supports, Thomas heels, and for the 
veteran to wear his boots.  A subsequent orthopedic 
consultation resulted in a diagnosis of severe pes 
valgoplanus bilaterally.  The provider indicated that the 
veteran should be excused from all marching and physical 
training.  

On examination in December 1951, the veteran reported that he 
had experienced difficulty with both feet over the previous 
eight years.  He denied major injuries to either foot.  The 
examiner noted that Thomas heels and arch supports were 
provided to the veteran but that he did not use them as he 
preferred his own low quarter shoes for comfort.  Physical 
examination revealed a severe case of bilateral pes 
valgoplanus.  There were marked callous formations on the 
plantar surface of each foot, especially on the weight 
bearing prominences.  There were no vascular or neurological 
changes in the feet.  The final diagnosis was flatfoot, 
bilateral, severe, with second degree valgus deformity of the 
forefeet.  The examiner determined that the disability had 
not been incurred in the line of duty, and that it had 
existed prior to service.

A January 1952 medical board proceeding resulted in the 
recommendation that the veteran be discharged due to physical 
disqualification.  

The veteran sought to reopen his claim in November 1995.  He 
argued that his pes planus became worse as a result of his 
service.  In support of his claim, the veteran indicated that 
he had received VA treatment.  An October 1979 treatment 
record indicates that the veteran had callosities at the 
right heel.  

The RO determined that new and material evidence had not been 
submitted and declined to reopen the veteran's claim in April 
1996.

Following the receipt of VA medical records later in April 
1996, the RO again declined to reopen the veteran's claim in 
May 1996.

The veteran again sought to reopen his claim in June 2002.  
In support of his request, he submitted copies of his service 
medical records.  He also submitted a statement indicating 
that the boots he wore in the Army caused unbearable pain, 
and that he could not perform his duties.  He argued that his 
condition had been aggravated during service.

The RO issued a rating decision in October 2002 that declined 
to reopen the veteran's claim.  The veteran submitted a 
notice of disagreement in September 2003, and a statement of 
the case was issued in January 2004.  The veteran submitted a 
substantive appeal in May 2004.  The RO informed him by 
letter dated in June 2004 that the substantive appeal was not 
timely.  The RO also construed the substantive appeal as an 
attempt to reopen the claim. 

The evidence added to the record since the RO's October 2002 
rating decision includes VA treatment records showing that 
the veteran currently suffers from pes planus.  

Also added to the record are the veteran's statements and 
various lay statements.  The veteran continues to argue that 
his pes planus was aggravated by his service.  A lay 
statement dated in June 2004 indicates that the veteran was 
drafted with pre-existing medical conditions and that he 
sought treatment during service.  The author alleged that the 
veteran was a victim of human experiments conducted by the 
military.    

An August 2004 statement from a service colleague indicates 
the author's recollection that the veteran was unable to do 
anything that involved walking, marching, or climbing because 
of his feet.  

A September 2004 statement by the veteran's daughter 
indicates that as a result of medical treatment in the Army, 
the veteran suffered from cracked heels, scaling of the skin, 
inflammation and changes in skin color during service.  She 
stated that for as long as she could remember, her father had 
been required to wear special shoes and other devices for his 
feet.  

In a July 2005 statement, the veteran argued that his medical 
condition had not prevented him from being drafted, and that 
physical activity during service had worsened the condition.  

At his May 2006 hearing, the veteran testified that that he 
had problems with his feet before he was drafted.  He stated 
that he was seen at the dispensary at least once per month 
during service.  He described the treatment he underwent for 
his feet.  He indicated that after service, he did not seek 
medical treatment because he could not afford it.  He stated 
that he married his wife in 1957.  The veteran's wife 
testified that the veteran's foot disability caused him a 
great deal of pain.  His daughter related that her father had 
always suffered with pain in his feet and that he had always 
needed special shoes.

The veteran's claim of entitlement to service connection was 
originally denied because the evidence demonstrated that the 
veteran's bilateral pes planus had not been aggravated by 
service.  Although a good amount of evidence has been added 
to the record since the RO's March 1952 decision, there is no 
competent evidence demonstrating that the veteran's pes 
planus was aggravated during service.  The RO has repeatedly 
declined to reopen the veteran's claim, most recently in a 
final decision of October 2002.  

The Board observes that the veteran and others have argued 
that his bilateral pes planus was aggravated during service.  
However, as lay persons, they are not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Absent competent evidence 
suggesting that the veteran's bilateral pes planus was 
aggravated by his military service, the Board concludes that 
the evidence added to the record since the October 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and is not of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim.  As such, none of the evidence is 
new and material for the purpose of reopening the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.

	Skin Condition of the Feet

The RO denied service connection for a skin condition of the 
feet and heels in an April 1996 rating decision, indicating 
that the condition neither occurred in nor was caused by 
service.

The evidence of record at the time of the April 1996 rating 
decision included the veteran's service medical records.  
Aside from characteristic callosities associated with his pes 
planus, the only indication of treatment for the skin on the 
veteran's feet was a dermatology notation in August 1951, 
indicating hyperkeratosis of the feet.    

Records of private and VA treatment for the period prior to 
the April 1996 rating decision show no treatment for a skin 
condition of the feet.

The veteran sought to reopen his claim in June 2002.  He 
submitted copies of his service medical records.  He pointed 
out that he had been sent to a dermatologist in service and 
was directed to soak his feet.  

A private medical record dated in 1993 indicates that the 
veteran had hyperkeratotic lesions on his feet bilaterally.  
His toenails were severely thickened.  There was no 
ulceration, infection, or soft tissue infection.  In March 
1999, the veteran presented with painful calluses and nails 
bilaterally.  There were marked hyperkeratotic lesions on the 
plantar surfaces of both feet the toenails were severely 
dystrophic.  The assessment was keratomas with onychomycosis.  

The RO declined to reopen the veteran's claim in October 
2002.  

The evidence received since the October 2002 rating decision 
includes additional evidence of problems with the veteran's 
feet.  An August 2004 VA record indicates that the veteran 
had swelling of his feet due to venous stasis.  A June 2005 
VA treatment record reflects the veteran's complaints of 
calluses, pain in his toes, and cracking skin on his heels.  

Also added to the file are statements by the veteran as well 
as lay statements from various individuals.  In a September 
2004 written statement, the veteran's daughter indicated that 
the veteran had suffered from cracked heels, scaling, 
inflammation, and changes in skin color on his ankles and 
feet after treatment in the military.  

At his May 2006 hearing the veteran testified that he had 
been prescribed whirlpool baths for his feet in service.  He 
stated that he was given a capsule to use for foot soaks, and 
that it caused the skin on his feet to crack.  

The veteran's claim of entitlement to service connection was 
originally denied because the evidence did not demonstrate 
that a skin condition of the feet was related to service.  
The evidence added to the record since the RO's October 2002 
decision includes medical evidence, statements by the veteran 
and others, and the May 2006 hearing testimony.  However, 
none of this evidence competently demonstrates that a skin 
condition was caused by any disease or injury in service.  

The Board observes that the veteran and others have argued 
that he suffered from a skin condition of the feet during 
service, and that he has a current skin condition related to 
his military service.  However, as lay persons, they are not 
qualified to render an opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent competent evidence suggesting that the veteran suffers 
from a skin condition of the feet that is etiologically 
related to his service, the Board concludes that the evidence 
added to the record since the October 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and is not of sufficient probative 
value to raise a reasonable possibility of substantiating the 
claim.  As such, none of the evidence is new and material for 
the purpose of reopening the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a skin 
condition of the feet.

	Hearing Loss

Service connection for hearing loss was denied in an April 
1996 rating decision.

The evidence of record at the time of the April 1996 rating 
decision included the veteran's service medical records, 
which indicate that his hearing was normal on induction 
physical examination in November 1950.  Treatment records 
compiled during service are silent with regard to any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's hearing acuity.

Private treatment records in the claims folder at the time of 
the April 1996 rating decision are also silent with regard to 
hearing loss disability.  

When the veteran sought to reopen his claim in June 2002, he 
merely indicated that he wished to be compensated for his 
hearing.  The RO declined to reopen his claim because he had 
presented no evidence of treatment for the claimed condition.

In May 2004, the veteran argued that hearing loss was 
diagnosed at the time of his induction.  He stated that his 
hearing had continued to fade.  

At his May 2006 hearing, the veteran testified that he had 
recently been issued hearing aids, and that his left ear was 
worse than his right.  He denied having been exposed to loud 
noises during service.  His wife testified that she had 
noticed his hearing becoming worse over the years.  

The veteran's claim of entitlement to service connection was 
originally denied because the RO determined that the 
condition neither occurred in nor was caused by service.  The 
evidence added to the record since the RO's October 2002 
decision includes medical evidence, statements by the veteran 
and others, and the May 2006 hearing testimony.  However, 
none of this evidence competently demonstrates that the 
currently claimed hearing loss disability was caused by any 
disease or injury in service.  

The Board observes that the veteran has argued that his 
current hearing loss disability is the result of his service.  
However, as a lay person, he is not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Absent competent evidence suggesting that the veteran's 
current hearing loss disability is related to his service, 
the Board concludes that the evidence added to the record 
since the October 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
is not of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.  As such, none of 
the evidence is new and material for the purpose of reopening 
the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a skin 
condition of the feet.



Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  




	Tinnitus

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim.  38 C.F.R. § 3.159(c).  The Court cautioned in 
McClendon that an "absence of actual evidence is not 
substantive 'negative evidence.'"  McClendon at 83, citing 
Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002).

Criterion 1: The Board finds that there is competent evidence 
of current disability with respect to the claim for service 
connection.  Regarding tinnitus, the veteran is competent to 
state that he has recurrent ringing in his ears.  Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, the Board 
deems the veteran's statements competent.  The Board cautions 
that this is not to be viewed as a firm finding of fact to 
that effect.  Cf. McClendon at 82.

Criterion 2: The Board finds that there is no credible 
evidence of record which tends to show that there was an in-
service event, injury, or disease.  This factor will be 
discussed in detail in the discussion of service-connection.  

Criteria 3 and 4:  The finding on criterion 2 renders any 
findings on these criteria moot, as any medical evidence of 
record is probative only to the extent that the claimed event 
actually occurred.  Moreover, the veteran's lay statements 
concerning the etiology of tinnitus are insufficient to 
demonstrate the in-service incurrence of his disability.  See 
Espiritu v. Derwinski.  2 Vet. App. 492, 494 (1992) (holding 
that lay person is not competent to offer evidence that 
requires medical knowledge).  In this light, the Board 
observes that the Court's emphasis and caution in McClendon 
against making a determinative finding on the appropriateness 
of an examination solely on the absence of evidence was done 
in light of the Board having found as fact that an in-service 
event actually occurred.  See McClendon at 83. 

Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  38 C.F.R. § 3.159(c).  Thus, 
the Board finds that the record is sufficiently developed to 
address the merits of the veteran's claim without prejudice 
to his right to assistance with the development of his claim.  
Bernard, 4 Vet. App. at 394.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for tinnitus is 
not warranted.  The veteran's service medical records are 
silent regarding any diagnosis, complaint, or abnormal 
finding pertaining to tinnitus.  Post-service medical records 
are also negative for such findings or complaints.  At his 
May 2006 hearing, the veteran denied that he had been exposed 
to acoustic trauma in service.  He indicated that he had 
started wearing hearing aids four months previously.  He 
testified that he had tinnitus that was a low level ringing 
in his ears.  

The evidence of a relationship between the veteran's service 
and the claimed tinnitus is limited to the veteran's 
contentions.  However, as a lay person, he is not qualified 
to render an opinion concerning medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, his 
statements regarding the etiology of his claimed tinnitus are 
not probative.

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for tinnitus.

      Back Disability, Hip Disability, and Leg Disability

Service connection may also be granted for any disability 
that is proximately due to or the result of a service 
connected disease or injury.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran claims that he has a back disability, hip 
disability and leg disability as a result of his bilateral 
pes planus.  However, the Board has determined that reopening 
of the veteran's claim of entitlement to service connection 
for bilateral pes planus is not in order.  Given the Board's 
resolution of the veteran's request to reopen his claim of 
entitlement to service connection for pes planus, the claims 
for service connection for back, hip and leg disabilities 
claimed as secondary to pes planus on a theory of "secondary" 
service connection pursuant to the provisions of 38 C.F.R. § 
3.310 must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430, (1994) (Standing for the proposition that 
a case in which the law, rather than the evidence, is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).


CONTINUED ON NEXT PAGE



ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral pes planus is denied.

The application to reopen the claim of entitlement to service 
connection for a skin condition of the feet is denied.

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a hip disability is 
denied.

Entitlement to service connection for a leg condition is 
denied.




____________________________________________
SUSAN S. TOTH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


